Order entered April 2, 2013




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-12-01175-CV

                              SHAUN BURGESS, Appellant

                                          V.

                          CASTLE KEEPERS, INC., Appellee

                    On Appeal from the County Court at Law No. 2
                                Collin County, Texas
                        Trial Court Cause No. 002-01984-2012

                                       ORDER
      The Court has before it appellant’s March 20, 2013 motion to amend the reporter’s

record. The Court DENIES the motion.


                                                 /s/   ELIZABETH LANG-MIERS
                                                       JUSTICE